Citation Nr: 1701297	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  11-18 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran had active service from June 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD and assigned a 30 percent disability rating effective September 29, 2005.  

In his March 2007 notice of disagreement, the Veteran contested the effective date and initial rating assigned.  In March 2010, the RO increased the initial disability rating assigned for PTSD to 70 percent effective January 15, 2004.  Despite the increased disability rating for PTSD, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, the issue of a rating in excess of 70 percent for PTSD remains in appellate status.  The Board has characterized the issue on appeal accordingly.  

In August 2013, the Board remanded the appeal for further development.  In a March 2015 rating decision, the RO granted entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected PTSD, and assigned an effective date of November 11, 2011, the day after the Veteran stopped working fulltime.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the TDIU claim was pending prior to that date in connection with the increased rating claim, the Veteran reported that he last worked fulltime on November 10, 2011.  Moreover, the record does not show that the Veteran disagreed with the assignment of that effective date.  Accordingly, the Board will not take jurisdiction over a claim for TDIU prior to November 11, 2011.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran most recently underwent a VA examination to assess the severity of his service-connected PTSD in December 2013.  October 2014 VA treatment records indicated that the Veteran's symptoms increased due to relationship difficulties with his wife.  His medication dosage was then increased.  In November 2016, the Veteran's representative argued that the August 2013 VA examination was too old to properly evaluate his service-connected PTSD and asked that the Veteran be afforded a contemporaneous VA examination to ascertain the current severity of his PTSD.  A new VA examination is necessary where there is evidence that a service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121  (1991).  Based on the foregoing, the Board concludes a new VA examination is needed to determine the current severity of the Veteran's service-connected PTSD.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issue on appeal, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected PTSD.  The electronic records should be made available to and reviewed by the examiner. Any indicated studies should be performed.

The RO must ensure that all information required for rating purposes is provided.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Finally, the RO should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




